DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-21, 23,29 and 35 are cancelled. Claims 22, 24-28, 30-34 and 36-39 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 10/25/2021 have been reviewed. Following are the response: 
Rejections Under 35 U.S.C. #103 
Applicant argues “Claim 22 is amended to include at least some of the language recited in previously pending claim 23. In rejecting claim 23, the Office action (p.6) asserts that the '442 application ( 79) teaches "change the degree based at least in part on the priority information for the plurality of objects." Applicant disagrees. Nonetheless, claim 22 has been further amended to expedite prosecution. The cited passage of the '442 application does not describe at least the above-emphasized language of amended claim 22. However Para 0079 states the concept of adjusting the priority degree based on the plural objects- The priority module 624 can also adjust the priority threshold based on information received from the adaptive renderer 642. The computing resource module 644 of the adaptive renderer 642 can identify characteristics of the playback environment of a user system, such as the number of speakers connected to the user system, the processing capability of the user system, and so forth. The computing resource module 644 can communicate the computing resource information to the priority module 624 over a control channel 650. Based on this information, the priority module 624 can adjust the threshold to send both higher and lower priority objects if the computing resources are high and solely higher priority objects if the computing resources are low. The computing resource monitor 644 of the adaptive renderer 642 can therefore control the amount and/or type of audio objects that are streamed to the user system.
Applicant further contends “The cited passage ( 79) of the '442 application describes adjusting a priority threshold based on characteristics of the playback environment of a user system, such as the number of speakers Reply to Office Action of July 23, 2021connected to the user system. Even if the priority threshold of the '442 application could be interpreted to correspond to the claimed degree (which Applicant does not concede), the '442 application does not describe changing the priority threshold based on a distribution of the priority information for the plurality of objects.” However changing is just a synonyms of adjusting, and Para 0079 suggest adjusting  ( changing) the priority threshold ( degree) based on the plural objects. Further based on the capability the information are changed. 


Rejections Under 35 U.S.C. @102 
Same reasons as above are applicable. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 24, 26-30, 32-34, 36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (WO 2012125855) and further in view of Lemieux ( WO 2013181272) 

Regarding claim 1, Johnston teaches a decoding device (decoder Para 0066) comprising: at least one circuit configured to: acquire encoded audio signals of a plurality of channels and/or encoded audio signals of a plurality of objects with priority information ( each objects are assigned priority, Para 0068, 0074; each object can be a multichannel , Para 0056-0057); decode the encoded audio signals of a plurality of objects for which a priority degree indicated by the priority, and refrain from decoding at least one other of the encoded audio signals for which a priority degree indicated by the priority information is less than the degree, and/or decode the encoded audio signals of a plurality of channels ( decode based on prioritization, Para 0074; one or more objects/channel can be discarded, Para 0074); render the decoded audio signals for positioning a sound image of an object by vector base amplitude panning (VBAP) based on spatial position information of the object; and mix  audio signals of the plurality of channels rendered ( mixing the decoded signal, Fig 4-5, Para 0076-0080)  and  audio signals of the plurality of objects rendered for generating audio signals supplied to speakers ( downmixing to produce at the loudspeaker, Para 0083) , the audio signals supplied to the speakers  not including audio signals of the plurality of objects refrained from decoding( removed channel/objects, Para 0073, 0076-0081)
Johnston does not explicitly teaches decode the encoded audio signals of a plurality of objects for which a priority degree indicated by the priority information is equal to or higher than a degree, and refrain from decoding at least one other of the encoded audio signals for which a priority degree indicated by the priority information is less than the degree, and zero data is used as an output signal when the priority degree indicated by the priority information is less than the degree, and/or decode the encoded audio signals of a plurality of channels render the decoded audio signals for positioning a sound image of an object by vector base amplitude panning (VBAP) based on spatial position information of the object; wherein the at least one circuit is configured to change the degree based at least in 9438873.1Application No.: 16/726,7553 Docket No.: S1459.71918US01 Reply to Office Action of July 23, 2021 part on a distribution of the priority information for the plurality of objects
However Lemieux teaches decode the encoded audio signals of a plurality of objects for which a priority degree indicated by the priority information is equal to or higher than a degree, and refrain from decoding at least one other of the encoded audio signals for which a priority degree indicated by the priority information is less than the degree, and zero data is used as an output signal when the priority degree indicated by the priority information is less than the degree and/or decode the encoded audio signals of a plurality of channels (The streaming module 122 can also adjust the types of objects encoded into the audio stream, rather than (or in addition to) the number. For example, the streaming module 122 can encode higher priority objects (such as dialog) but not lower priority objects (such as certain background sounds) when network resources are constrained. Features for adapting streaming based on object priority are described in greater detail in the '442 application, incorporated above. For example, object priority can be a metadata attribute that assigns objects a priority value or priority data that encoders, streamers, or receivers can use to decide which objects have priority over others, Para 0038-0044; wherein the U.S. Application No. 12/856,442, filed August 12, 2010, titled Object-Oriented Audio Streaming System" ("the '442 application"). The systems and methods described herein can incorporate any of the features of the '442 application, and the '442 application is hereby incorporated by reference in its entirety, and application 12856442 mentions - rendered decode the encoded objects, Para 0033; In FIG. 6, the adaptive streaming module 622 has several components, including a priority module 624, a network resource monitor 626, an object-oriented encoder 612, and an audio communications module 628. The adaptive renderer 642 includes a computing resource monitor 644 and a rendering module 646. Some of the components shown may be omitted in different implementations. The object-oriented encoder 612 can include any of the encoding features described above. The audio communications module 628 can transmit the bit stream 614 to the adaptive renderer 642 over a network;  The priority module 624 can apply priority values or other priority information to audio objects. In one embodiment, each object can have a priority value, which may be a numeric value or the like. Priority values can indicate the relative importance of objects from a rendering standpoint. Objects with higher priority can be more important to render than objects of lower priority. Thus, if resources are constrained, objects with relatively lower priority can be ignored. Priority can initially be established by a content creator, using the audio object creation systems 110 described above, Para 0075-0076, 0078, 0090)  render the decoded audio signals for positioning a sound image of an object by vector base amplitude panning (VBAP) based on spatial position information of the object ( wherein rendering is based on VBAP, Para 0017 0025-0027,  Rendering based on VBAP makes it possible to position virtual sound sources in two-dimensional or three- dimensional spaces using any configuration of sound reproduction devices, such as loud speakers, sound bars, headphones, directional headphones, etc. Sound reproduction devices may play back any number of channels, such as a mono channel, or a stereo set of left and right channels, or surround sound channels. For example, sound reproduction devices can be arranged in 5.1 , 6.1 , 7.1 , 9.1 , 1 1 .1 , etc. surround sound configurations. Para 0025) wherein the at least one circuit is configured to change the degree based at least in 9438873.1Application No.: 16/726,7553 Docket No.: S1459.71918US01 Reply to Office Action of July 23, 2021 part on a distribution of the priority information for the plurality of objects( priority module can adjust the priority values, Para 0079, embodied within the application incorporated in Lemieux – App# 12856442) 

It would have been obvious having the teachings of Johnston to further include the concepts of Lemieux so that based on the network resources audio which is more relevant can be decoded and the audio which is not relevant can be discarded to prevent the overload or the system and to optimize the resources ( Para 0044, Lemieux) 
Regarding claim 24, Johnston as above in claim 22, teaches  wherein: the at least one circuit is configured to acquire a plurality of sets of priority information for the encoded audio signals, and wherein the at least one circuit is configured to decode the encoded audio signals at least in part by selecting one of the sets of priority information and decoding based at least in part on the one set of priority information ( multiple audio, with cue information, Para 0071; wherein each object with priority cue, Para 0074)
 
Regarding claim 26,  Johnston as above in claim 22, teaches wherein the at least one circuit is further configured to generate the priority information based at least in part on the encoded audio signals   ( each object is assigned a priority cue, Para 0074; wherein the cue information is assigned to a encoded signal), Johnston does not explicitly mentions generate the priority information based at least in part on the encoded audio signal
However Lemieux  teaches generate the priority information based at least in part on the encoded audio signal.   ( for e.g. dialog object has more priority, Para 0042; and embodied within the application incorporated in Lemieux – App# 12856442- The adaptive streaming module 122B can also adjust the types of objects encoded into the audio stream, rather (or in addition to) than the number. For example, the adaptive streaming module 122B can encode higher priority objects (such as dialog) but not lower priority objects (such as certain background sounds) when network resources are constrained. The concept of adapting streaming based on object priority is described in greater detail below, Para 0037 ) 
It would have been obvious having the teachings of Johnston to further include the teachings of Lemieux before effective filing date since certain encoded data is more relevant ( for e.g. dialog in the audio signal) 



Regarding claim 27, Lemieux as above in claim 26, teaches  wherein the at least one circuit is configured to generate the priority information based at least in part on a sound pressure or a spectral shape of audio of the encoded audio signals ( embodied within the application incorporated in Lemieux – App# 12856442- priority based on if the dialog is present, Para 0077, 0091; wherein the dialog represent  the sound pressure and spectral shape, which is known in the art)
 Hence it’s obvious to determine the sound pressure and or spectral shape to know if the dialog is there

Regarding claim 28, arguments analogous to claim 22 are applicable. In addition Johnston teaches method performed by the device of claim 22 ( Para 0025) 
Regarding claim 30, arguments analogous to claim 24, are applicable 
Regarding claim 32, arguments analogous to claim 26, are applicable 
Regarding claim 33, arguments analogous to claim 27, are applicable 

Regarding claim 34, arguments analogous to claim 22 are applicable. In addition Johnston teaches At least one non-transitory computer-readable storage medium having encoded thereon executable ( computer readable medium, Para 0048, 0050) 

Regarding claim 36, arguments analogous to claim 24, are applicable 
Regarding claim 38, arguments analogous to claim 26, are applicable 
Regarding claim 39, arguments analogous to claim 27, are applicable 

Claims 25, 31 and 37 are  rejected under 35 U.S.C. 103 as being unpatentable over Johnston (WO 2012125855) and further in view of Lemieux ( WO 2013181272) and further in view of Chen ( US Pub: 20120005347) 
Regarding claim 25, Johnston modified by Kraemer as above in claim 24 does not explicitly teaches the at least one circuit is configured to select the one of the sets of priority information according to a calculation capability of the decoding device.
However Chen teaches select the one of the sets of priority information according to a calculation capability of the decoding device ( priority of different capability of the decoder, Para 0036) 
It would have been obvious having the teachings of Johnston to further include the concept of Chen before effective filing date so enhance processing 
Regarding claim 31, arguments analogous to claim 25, are applicable 

Regarding claim 37, arguments analogous to claim 25, are applicable


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 22 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Lemieux ( WO 2013181272)

Regarding claim 22, Lemieux teaches a decoding device ( fig 1, Para 0038)  comprising: at least one circuit configured to: acquire encoded audio signals of a plurality of channels and/or encoded audio signals of a plurality of objects with priority information (The receiver 144A effectively process the audio objects based on attributes encoded with the audio objects, which can provide cues on how to render the audio objects. For example, an object might represent a plane flying overhead with speed and position attributes. The renderer 144A can intelligently direct audio data associated with the plane object to different audio channels (and hence sound reproduction devices) over time based on the encoded position and speed of the plane, Para 0038-0044; attribute can be priority attribute, Para 0042; further App# 12856442 which is incorporated herein mentions renderer receives the priority information, Para 0079; wherein rendered can be a decoder, Para 0033, 0046) ; decode the encoded audio signals of a plurality of objects for which a priority degree indicated by the priority information is equal to or higher than a degree (The computing resource module 644 of the adaptive renderer 642 can identify characteristics of the playback environment of a user system, such as the number of speakers connected to the user system, the processing capability of the user system, and so forth. The computing resource module 644 can communicate the computing resource information to the priority module 624 over a control channel 650. Based on this information, the priority module 624 can adjust the threshold to send both higher and lower priority objects if the computing resources are high and solely higher priority objects if the computing resources are low. The computing resource monitor 644 of the adaptive renderer 642 can therefore control the amount and/or type of audio objects that are streamed to the user system, Para 0075-0079, 0090 ( of App# 12856442 which is incorporated in its entirety)  , and refrain from decoding at least one other of the encoded audio signals for which a priority degree indicated by the priority information is less than the degree, and zero data is used as an output signal when the priority degree indicated by the priority information is less than the degree, and/or decode the encoded audio signals of a plurality of channels (The streaming module 122 can also adjust the types of objects encoded into the audio stream, rather than (or in addition to) the number. For example, the streaming module 122 can encode higher priority objects (such as dialog) but not lower priority objects (such as certain background sounds) when network resources are constrained. Features for adapting streaming based on object priority are described in greater detail in the '442 application, incorporated above. For example, object priority can be a metadata attribute that assigns objects a priority value or priority data that encoders, streamers, or receivers can use to decide which objects have priority over others, Para 0038-0044; wherein the U.S. Application No. 12/856,442, filed August 12, 2010, titled Object-Oriented Audio Streaming System" ("the '442 application"). The systems and methods described herein can incorporate any of the features of the '442 application, and the '442 application is hereby incorporated by reference in its entirety, and application 12856442 mentions - rendered decode the encoded objects, Para 0033; In FIG. 6, the adaptive streaming module 622 has several components, including a priority module 624, a network resource monitor 626, an object-oriented encoder 612, and an audio communications module 628. The adaptive renderer 642 includes a computing resource monitor 644 and a rendering module 646. Some of the components shown may be omitted in different implementations. The object-oriented encoder 612 can include any of the encoding features described above. The audio communications module 628 can transmit the bit stream 614 to the adaptive renderer 642 over a network;  The priority module 624 can apply priority values or other priority information to audio objects. In one embodiment, each object can have a priority value, which may be a numeric value or the like. Priority values can indicate the relative importance of objects from a rendering standpoint. Objects with higher priority can be more important to render than objects of lower priority. Thus, if resources are constrained, objects with relatively lower priority can be ignored. Priority can initially be established by a content creator, using the audio object creation systems 110 described above, Para 0075-0076, 0078, 0090)  ; render the decoded audio signals for positioning a sound image of an object by vector base amplitude panning (VBAP) based on spatial position information of the object( wherein rendering is based on VBAP, Para 0017 0025-0027,  Rendering based on VBAP makes it possible to position virtual sound sources in two-dimensional or three- dimensional spaces using any configuration of sound reproduction devices, such as loud speakers, sound bars, headphones, directional headphones, etc. Sound reproduction devices may play back any number of channels, such as a mono channel, or a stereo set of left and right channels, or surround sound channels. For example, sound reproduction devices can be arranged in 5.1 , 6.1 , 7.1 , 9.1 , 1 1 .1 , etc. surround sound configurations. Para 0025) ; 

and mix audio signals of the plurality of channels rendered and  audio signals of the plurality of objects rendered for generating audio signals supplied to speakers, the audio signals supplied to the speakers  not including audio signals of the plurality of objects refrained from decoding ( the rendering module 646 does not select objects based on priority values, but instead down-mixes objects into fewer speaker channels or otherwise uses less processing resources to render the audio. The audio objects are rendered to produce output audio at block 808. The rendered audio is output to one or more speakers at block 810, Para 0090 of incorporated reference 12856442) ; its inherent that the channels/objects which are removed cannot be mixed, Para 0077 of incorporated reference 12856442- a dialog object that includes dialog for a video might have a relatively higher priority than a background sound object. If the priority values are on a scale from 1 to 5, for instance, the dialog object might have a priority value of 1 (meaning the highest priority), while a background sound object might have a lower priority (e.g., somewhere from 2 to 5). The priority module 624 can establish thresholds for transmitting objects that satisfy certain priority levels. For instance, the priority module 624 can establish a threshold of 3, such that objects having priority of 1, 2, and 3 are transmitted to a user system while objects with a priority of 4 or 5 are not.) wherein the at least one circuit is configured to change the degree based at least in 9438873.1Application No.: 16/726,7553 Docket No.: S1459.71918US01 Reply to Office Action of July 23, 2021 part on a distribution of the priority information for the plurality of objects( priority module can adjust the priority values, Para 0079, embodied within the application incorporated in Lemieux – App# 12856442)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHA MISHRA/Primary Examiner, Art Unit 2674